                   UNITED STATES DISTRICT COURT
                     DISTRICT OF RHODE ISLAND
______________________________
                               )
THOMAS L.,                     )
                               )
     Plaintiff,                )
                               )   C.A. No. 17-351 WES
          v.                   )
                               )
NANCY A. BERRYHILL, Acting     )
Commissioner of Social         )
Security,                      )
                               )
     Defendant                 )
______________________________)


                                 ORDER

     Before the Court is Magistrate Judge Sullivan’s Report and

Recommendation (“R. & R.”) (ECF No. 16), which recommends that the

Court deny Plaintiff’s Motion to Reverse the Decision of the

Commissioner (ECF No. 9) and grant Defendant’s Motion to Affirm the

Decision (ECF No. 11) and to which Plaintiff objected (ECF No. 18).

After careful review of the R. & R. and the relevant papers, the

Court accepts the R. & R. over Plaintiff’s objection and adopts its

recommendations and reasoning.

I.   FACTUAL BACKGROUND

     A detailed recitation of the facts can be found in the R. & R.

and so only a very brief summary follows here. Plaintiff has applied

for disability insurance benefits (“DIB”) three times over the past

ten years:   first in 2008, then in 2011, and again in 2014. (R. &

R. 2-3.) Each application was based on allegations that Plaintiff
suffered from back pain caused by a workplace injury in 2008, as

well as mental impairments due to Plaintiff’s low I.Q. (Id.) The

first two applications were denied and Plaintiff did not appeal

from those denials. (Id.) By the time Plaintiff filed his third DIB

application, the one currently under review, he had almost exhausted

the disability insurance he had built up during his years of

working; his maximum DIB recovery in this case would have spanned

only the seven-month period between his alleged disability onset

date (August 30, 2012) and his date-last-insured (March 31, 2013).

(Id. at 3.) The third application was also denied, giving rise to

this appeal. (Id.)

II.   STANDARD OF REVIEW

      Where an objection has been properly filed, the Court reviews

de novo an R. & R. addressing a dispositive matter.    See Emissive

Energy Corp. v. SPA-Simrad, Inc., 788 F. Supp. 2d 40, 42 (D.R.I.

2011); Fed. R. Civ. P. 72(b)(3).     Accordingly, the Court reviews

the decision of the administrative law judge (“ALJ”) using the same

standard of review that was applied by the Magistrate Judge.

      When reviewing the Commissioner of Social Security’s decision

denying disability benefits, the Commissioner’s findings of fact

are conclusive if they are supported by substantial evidence. See

42 U.S.C. § 405(g).    Substantial evidence is “more than a mere

scintilla” – that is, “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v.

                                 2
Perales,   402   U.S.   389,   401       (1971).   The   determination   of

substantiality is based upon an evaluation of the record as a whole.

Brown v. Apfel, 71 F. Supp. 2d 28, 30 (D.R.I. 1999); see also Parker

v. Bowen, 793 F.2d 1177, 1180 (11th Cir. 1986) (stating that the

court must also consider evidence contrary to the evidence on which

the Commissioner relied).       Once the Court concludes that the

decision is supported by substantial evidence, it must affirm that

decision, even if the Court would have reached a contrary result as

the finder of fact. Rodriguez Pagan v. Sec’y of Health & Human

Servs., 819 F.2d 1, 3 (1st Cir. 1987).

III. ANALYSIS

     The crux of Plaintiff’s argument is that the ALJ’s decision

was “poorly-explained” and not based on substantial evidence and,

therefore, the Magistrate Judge was wrong to affirm it. (Pl.’s Obj.

to R. & R. 7, 14.)   He advances three specific arguments to support

his Objection:    (1) that the Magistrate Judge “understated the

significance of the issues presented” (Id. at 3); (2) that the

Magistrate Judge did not adequately summarize the medical evidence

Plaintiff presented (Id. at 4-5); and (3) that the ALJ and the

Magistrate Judge made improper medical judgments about the meaning

of the 2012 MRI and the 2009 I.Q. scores (Id. at 6-9.)           Plaintiff

also posits a blanket objection to as-yet unidentified errors in

the in the R. & R., stating:     “For any argument that [Plaintiff]

raised in his primary memorandum and reply memorandum that the

                                     3
Magistrate      did      not   specifically   address      in   her   [R.   &   R.],

[Plaintiff] objects to the failure to address them.” (Id. at 14.)

      A. The Magistrate Judge Did Not Understate the Significance
         of the Issues Presented.

      Plaintiff takes umbrage at the Magistrate Judge’s R. & R.

because he feels that she “understated the significance of the

issues presented” when she found that Plaintiff sought DIB for a

“relatively short” seven-month period. (Id. at 3; R. & R 21.)

According to Plaintiff, that characterization does not adequately

capture the fact that, in the absence of DIB, Plaintiff was forced

to “spen[d] all of his savings down to below $2,000.00” and “liv[e]

on the street” in order to become eligible to receive Social

Security Insurance (“SSI”) benefits, which ultimately provided him

with only about eighty percent of the income he would have been

entitled to receive from DIB. (Pl.’s Obj. to R. & R. 4.)                Plaintiff

claims that DIB and SSI are fundamentally different benefits because

the   former   is   an    earned   benefit    that   not    subject    to   income

limitations, while the latter is a welfare benefit, available only

to individuals who possess fewer than $2,000.00 in assets and is,

therefore, inherently less reliable. (Id. at 3-4.)

      This argument is a non-starter because the difference between

DIB and SSI benefits was not material (or even collateral) to the

disposition of this case.          As such, the Magistrate Judge’s alleged

“understatement” of the issues does not require the Court to reject

her R. & R.
                                        4
      B. The Magistrate Judge Did Not Wrongly Assess Plaintiff’s
         Medical Background.

      The Plaintiff next argues that the Magistrate Judge improperly

took a “constricted review of the medical evidence” when she relied

on doctors’ notes from the Rhode Island Free Clinic discussing the

2012 MRI that were created during the seven-month period in issue.

(Id. 4-5.)       According to Plaintiff, “the few notes available from

the Rhode Island Free Clinic offer no reason to doubt Dr. Song’s

medical diagnoses and opinions.”              (Id. at 6.)

      What Plaintiff really takes issue with is the fact that the

Magistrate Judge and the ALJ did not give controlling weight to the

opinion    of    Dr.   Patricia   Song,       M.D.,   who    only   began   treating

Plaintiff in July of 2014 – more than a year after his date-last-

insured.     As the Magistrate Judge explained, “[w]hile Dr. Song is

unambiguously a treating source potentially entitled to controlling

weight for the period after she established a treating relationship

with Plaintiff in July 2014,” there is nothing in the record showing

that he had a treatment relationship prior to that time.                    (R. & R.

15 (emphasis added).) As such, her opinions about the relevant

seven-month period between August 2012 and March 2013 are totally

baseless.       Moreover, her opinions were inconsistent not only with

the Rhode Island Free Clinic’s medical records, but also with her

own   treating     notes   from   July    2014,       when   she    first   met   with

Plaintiff. (Id. at 9.)       There is substantial evidence in the record

to support the ALJ’s decision to give more weight to the opinions
                                          5
of the doctors who treated Plaintiff between August 2012 and March

2013 than he accorded to the opinion of Dr. Song.                 As such, the

Court will not muddy the waters by re-weighing and re-assessing the

evidence. See Rodriguez Pagan, 819 F.2d at 3 (holding that the ALJ’s

decision must be affirmed where there is substantial evidence to

support it, even if the Court would have reached a contrary result

in the first instance).

       C. Neither the ALJ nor the Magistrate Made Improper Medical
          Judgments About the 2012 MRI or the 2009 I.Q. Scores.

       The Plaintiff next argues that both the ALJ and the Magistrate

Judge made improper medical judgments about the 2012 MRI and the

2009 I.Q. scores because there was no medical expert in this case

who specifically interpreted those materials. (Pl.’s Obj. to R. &

R. 11.)    This argument is unpersuasive.

       The record reflects that all of the medical evidence in this

case – including the 2012 MRI and the 2009 I.Q. score - was reviewed

by   well-qualified   medical       experts    who   testified    as    to    their

opinions.   For   example,    the    Magistrate      Judge   found     that   “the

examining expert physicians who opined for the pending application

did see [the 2012 MRI].      The initial ‘findings of fact and analysis

of evidence’ expressly references it.” (R. & R. 14 (emphasis

omitted).) Similarly, the 2009 I.Q. scores were evaluated and

discussed by competing expert witnesses in 2010, during the hearing

on Plaintiff’s prior application for DIB; the ALJ in that case found

that    Plaintiff’s   I.Q.   scores     were    “reflective      of    borderline
                                       6
intellectual functioning, not mental retardation.” (Id. at 18.)

Here, the ALJ simply applied the findings from the 2010 decision in

rejecting Plaintiff’s argument that the 2009 I.Q. score showed

mental retardation. (Id.)

     The ALJ’s reliance on the findings in the earlier DIB decisions

was appropriate and consistent with applicable federal law. See 42

U.S.C. § 405(h) (stating that “[t]he findings and decision of the

Commissioner of Social Security after a hearing shall be binding

upon all individuals who were parties to such a hearing”); see also

20 C.F.R. § 404.957(c)(1) (“The doctrine of res judicata applies in

that we have made a previous determination or decision . . . on the

same facts and on the same issue or issues . . . .”).    And, as the

Magistrate Judge correctly concluded, “[t]his res judicata doctrine

precludes relitigation not just of the 2010 decision’s [ultimate]

determination, but also of its internal findings and conclusions.”

(R. & R. 20.)    Because his decision properly relied on medical

experts who reviewed the 2012 MRI and the 2009 I.Q. score, the ALJ

had no duty to procure the opinion of yet another medical expert

for the sole purpose of reviewing those materials. Bourinot v.

Colvin, 95 F.Supp.3d 161, 180 (concluding that the opinion of a

non-examining   doctor   constitutes   substantial   evidence   where

“findings of fact and analysis of evidence” section of doctor’s

assessment “plainly state[d] that [the doctor] reviewed the medical

evidence submitted by” plaintiff).

                                 7
       D. Plaintiff’s Other Objections

       Plaintiff’s objection to the Magistrate Judge’s hypothetical

failure to address his previously-articulated arguments warrants no

discussion because such an objection does not comport with the

requirements of Rule 72(b)(2). See Fed. R. Civ. P. 72(b)(2) (“[A]

party may serve and file specific written objections to the proposed

findings and recommendations.”) (emphasis added); see also Rosado-

Gonzalez v. Alejandro Otero Lopez Hosp., 836 F. Supp. 2d 48, 51-52

(D.P.R.    2011)    (holding   that   plaintiff's   duplication   of   same

arguments already determined in the Magistrate Judge's R. & R.

failed to state a “specific” objection as contemplated by Rule

72(b)(2)).

IV.    CONCLUSION

      For the reasons herein stated, the Court finds that there is

substantial evidence in the record supporting the ALJ’s decision to

deny Plaintiff’s application for DIB.           Accordingly, the Court

ACCEPTS the R. & R. (ECF No. 16), DENIES Plaintiff’s Motion to

Reverse the Decision of the Commissioner (ECF No. 9) and GRANTS

Defendant’s Motion to Affirm the Decision (ECF No. 11).

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: October 24, 2018


                                      8
